 


114 HR 851 IH: To amend the Elementary and Secondary Education Act of 1965 to adjust funding levels for certain outlying areas.
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 851 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Sablan introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to adjust funding levels for certain outlying areas. 
 
 
1.GRANTS FOR THE SECRETARY OF THE INTERIOR 
(a)In generalSection 1121 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331) is amended— (1)in the section heading, by striking the outlying areas and;  
(2)by amending subsection (a) to read as follows:  (a)Reservation of funds (1)In generalFrom the amount appropriated for payments to States for any fiscal year under sections 1002(a) and 1125A(f), the Secretary shall reserve— 
(A)for each fiscal year until the fiscal year described in paragraph (2), .67 percent to provide assistance to the Secretary of the Interior in the amount necessary to make payments pursuant to subsection (b); and (B)for the fiscal year described in paragraph (2) and each succeeding fiscal year, 0.75 percent to provide assistance to the Secretary of the Interior in the amount necessary to make payments pursuant to such subsection. 
(2)Description of fiscal yearA fiscal year described in this paragraph is a fiscal year for which the total amount allocated under this part for each State, after reserving funds in accordance with paragraph (1)(B), would be an amount that is not less than the total amount allocated under this part for such State for fiscal year 2015.; (3)by striking subsections (b) and (c); 
(4)by redesignating subsection (d) as subsection (b); and (5)in subsection (b), as so redesignated— 
(A)by amending paragraph (1) to read as follows:  (1)In generalThe amount allotted for payments to the Secretary of the Interior under subsection (a) for any fiscal year shall be used to meet the special educational needs of— 
(A)Indian children on reservations served by elementary schools and secondary schools for Indian children operated or supported by the Department of the Interior; and (B)out-of-State Indian children in elementary schools and secondary schools in local educational agencies under special contracts with the Department of the Interior.; and 
(B)in paragraph (2), by striking subsection (a)(2) and inserting subsection (a). (b)Conforming amendmentsThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended— 
(1)in paragraph (30) of section 9101, by striking section 1121(b) and any other and inserting any; and (2)in paragraph (2)(B)(i), of section 5477, by striking eligible under section 1121(d)(1)(A) and inserting eligible under section 1121(b)(1)(A). 
2.ALLOCATIONS TO STATESSection 1122 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332) is amended by striking subsection (e). 3.BASIC GRANTS TO LOCAL EDUCATIONAL AGENCIESSection 1124(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(d)) is amended— 
(1)in paragraph (2), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; 
(3)by striking Notwithstanding section 1122 and inserting the following:  (1)In generalNotwithstanding section 1122 and except as provided in paragraph (2); 
(4)in paragraph (1)(B)(i) (as so redesignated), by striking calculated in paragraph (1) and inserting calculated in subparagraph (A); and (5)by adding at the end the following new paragraph: 
 
(2)ExceptionAmerican Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands shall each receive one-half of the lesser of the amounts calculated for each such jurisdiction under subparagraphs (A) and (B) of paragraph (1).. 4.CONCENTRATION GRANTS TO LOCAL EDUCATIONAL AGENCIESSection 1124A(a)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6334(a)(1)(B)) is amended— 
(1)by inserting State minimum.— after the subparagraph enumerator;  (2)in clause (ii)— 
(A)in subclause (II), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively, and indenting appropriately; and (B)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately; 
(3)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; (4)by striking Notwithstanding section 1122 and inserting the following: 
 
(i)In generalNotwithstanding section 1122 and except as provided in clause (ii); (5)in clause (i)(II)(aa) (as so redesignated) by striking calculated under clause (i) and inserting calculated under subclause (I); and 
(6)by adding at the end the following new clause:  (ii)ExceptionAmerican Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands shall each receive one-half of the lesser of the amounts calculated for each such jurisdiction under subclauses (I) and (II) of clause (i).. 
5.TARGETED GRANTS TO LOCAL EDUCATIONAL AGENCIESSection 1125(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6335(e)) is amended— (1)in paragraph (2), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; 
(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; (3)by striking Notwithstanding any other provision of this section or section 1122 and inserting the following: 
 
(1)In generalNotwithstanding section 1122 and except as provided in paragraph (2); and (4)by adding at the end the following new paragraph: 
 
(2)ExceptionAmerican Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands shall each receive one-half of the lesser of the amounts calculated for each such jurisdiction under subparagraphs (A) and (B) of paragraph (1).. 6.EDUCATION FINANCE INCENTIVE GRANT PROGRAMSection 1125A(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6337(b)) is amended— 
(1)in paragraph (1)(B)— (A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately; 
(B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; (C)by striking Notwithstanding any other provision of this section or section 1122 and inserting the following: 
 
(i)In generalNotwithstanding section 1122 and except as provided in clause (ii); and (D)by adding at the end the following new clause: 
 
(ii)ExceptionAmerican Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands shall each receive one-half of the lesser of the amounts calculated for each such jurisdiction under subclauses (I) and (II) of clause (i).; and (2)in paragraph (2)(B)— 
(A)in the subparagraph heading, by inserting and certain outlying areas before the period at the end; and (B)by adding after Commonwealth of Puerto Rico the following: , American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands. 
 
